DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 21, 2021 has been entered. Claims 1-23 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed August 02, 2021.
Response to Arguments
	Applicant’s arguments regarding Cronenberg not teaching the piercing member exterior to the drug container have been fully considered and are persuasive. Therefore, the 102(a)(1) rejections set forth in the Non-final Office Action mailed August 02, 2021 have been withdrawn. However, claims 1-23 are currently rejected in view of the prior art under a new grounds of rejection as discussed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Such claim limitation is: “a mechanism” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11, 16-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Conner (US 2013/0066274).

Regarding claim 2, O’Conner discloses the piercing member includes a hollow needle (Para 0049, lines 17-19; Para 0042, lines 1-3; as described, the piercing member 330 is a needle and the needle can be a conventional hollow needle)
Regarding claim 3, O’Conner discloses a mechanism (390, Fig 2A) configured to move the piercing member (330, Fig 4A) from the unactuated position to the delivery position (Para 0051).
Regarding claim 4, O’Conner discloses the mechanism (390, Fig 2A) comprises a spring (Para 0051, lines 24-33; As described, the mechanism 390 is connected to the fluid pathway connection 300 which includes the piercing member retainer 310 and the mechanism 390 can comprise a compression spring to reduce the activation force when actuating the piercing member) configured to exert a force on a piercing member retainer (310, Fig 4A).
Regarding claim 5, O’Conner discloses a plunger seal (60, Fig 4A) movably disposed in the drug container (58, Fig 45A) for expelling a drug (Para 0046, lines 1-8).

Regarding claim 7, O’Conner discloses a housing (12, Fig 1A) having an adhesive surface (26, Fig 1A) attachable to a patient (Para 0059), wherein the drug container (58, Fig 4A) is at least partially disposed within the housing (See drug container which is a part of 50 at least partially within the housing 12 in Fig 1A-1B).
Regarding claim 8, O’Conner discloses a subcutaneous delivery member (“needle”; Para 0041) at least partially disposed within the housing in an unactuated position (Para 0042, lines 15-24).
Regarding claim 9, O’Conner discloses an insertion mechanism (200, Fig 1B) configured to move the subcutaneous delivery member through an opening in a wall of the housing for insertion into a patient (Para 0041).
Regarding claim 11, O’Conner discloses a sterile fluid conduit (30, Fig 3A) connecting the piercing member and the insertion mechanism (Para 0038, lines 11-13; Para 0041, lines 15-18; Also see 30 in Fig 3B).
Regarding claim 16, O’Conner discloses the pierceable seal (56, Fig 4A) fixedly engages an exterior surface of the drug container (58, Fig 4A) (As seen in Fig 4A, portion 56A of seal 56 engages the top exterior surface of the flange of drug container 58).
Regarding claim 17, O’Conner discloses a stopper (60, Fig 4A) disposed at least partially within the drug container (See Fig 4A) and configured to move toward the pierceable seal to expel a drug from the drug container (Para 0046, lines 1-8).
Regarding claim 18, O’Conner discloses the connection hub (320, Fig 4A) is exterior to the pierceable seal (56, Fig 4A) such that no portion of the pierceable seal surrounds the connection hub (As can be seen in Fig 4A, the pierceable seal 56 does not surround the connection hub 320).

Regarding claim 21, O’Conner discloses a stopper (60, Fig 4A) disposed at least partially within the drug container (See Fig 4A) and configured to move toward the pierceable seal to expel a drug from the drug container (Para 0046, lines 1-8).
Regarding claim 22, O’Conner discloses the connection hub (320, Fig 4A) is exterior to the pierceable seal (56, Fig 4A) such that no portion of the pierceable seal surrounds the connection hub (As can be seen in Fig 4A, the pierceable seal 56 does not surround the connection hub 320).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Conner (US 2013/0066274) in view of Schabbach (US 2016/0213837).
Regarding claim 10, O’Conner discloses all of the elements of the invention as discussed above. Cronenberg is silent regarding the insertion mechanism 10includes a rotational biasing member.
Schabbach teaches a drug delivery device (“insulin pump”, Para 0045) comprising an insertion mechanism (1, Fig 1) that includes a rotational biasing member (13, Fig 3A) (Para 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion mechanism disclosed by O’Conner to be the insertion mechanism 10including a rotational biasing member as taught by Schabbach in order to have an insertion mechanism that has limited space requirements thus allowing for a low profile injection device with a high wearing comfort (Para 0033).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Conner (US 2013/0066274) in view of Cronenberg (US 2017/0028132).
Regarding claim 12, O’Conner discloses all of the elements of the invention as discussed above. Cronenberg is silent regarding an introducer member coaxially arranged with the piercing member, the 
Cronenberg teaches a drug delivery device comprising: a drug container (306, Fig 27), a connection hub (382, Fig 27), a pierceable seal (400, Fig 27), a piercing member (390, Fig 27), and an introducer member (388, Fig 27) coaxially arranged with the piercing member (See Fig 27), the piercing member being configured to telescope from the introducer member in moving from the unactuated position to the delivery position (Para 0096-0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug delivery device disclosed by O’Conner to include membranes (394, 406, Fig 27) over the pierceable seal and the opening of the connection hub as well as include an outer needle (388) as taught by Cronenberg in order to have a device that can ensure the surfaces within the membrane remain sterile even if the respective outside membranes are not sterile, the device in a form that allows for an improved method of making (Para 0011 and Para 0057).
Regarding claim 13, the modified invention of O’Conner and Cronenberg discloses a film (394, Fig 27 –Cronenberg) covering an opening in a wall of the connection hub (382, Fig 27 –Cronenberg).
Regarding claim 14, the modified invention of O’Conner and Cronenberg discloses the introducer member (388, Fig 27 -Cronenberg) has an unactuated position wherein a tip of the introducer member is within the interior space of the connection hub (State illustrated in Fig 17 -Cronenberg), and an actuated position wherein the tip of the introducer member pierces through the film (Para 0096-0097 –Cronenberg).
Regarding claim 15, the modified invention of O’Conner and Cronenberg discloses the piercing member (330, Fig 4A –O’Conner) is configured to telescope from the introducer member (388, Fig 27 -Cronenberg) after the introducer member has pierced the film (394, Fig 27 –Cronenberg) such that the piercing member does not contact the film (Para 0098 –O’Conner).
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Conner (US 2013/0066274) in view of Cronenberg II (US 2013/0110049)
Regarding claim 19, O’Conner discloses all of the elements of the invention as discussed above. O’Conner discloses that the needle can be partially within the seal (Para 0053, lines 43-47), however, is silent regarding when the piercing member is in the unactuated position, the piercing member is exterior to the pierceable seal such that no portion of the pierceable seal surrounds the piercing member.
Cronenberg II teaches a drug delivery device (10, Fig 1) comprising a drug container (14, Fig 25), a pierceable seal (120, Fig 25), and a piercing member (124, Fig 25), wherein the piercing member is in the unactuated position (position illustrated in Fig. 25), the piercing member is exterior to the pierceable seal such that no portion of the pierceable seal surrounds the piercing member (See Fig 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the piercing member so that no portion of the pierceable seal surrounds the piercing member as taught by Cronenberg II since Cronenberg II teaches that a piercing member spaced from the seal and one partially embedded within the pierceable seal could be used to achieve the same result of providing a means to pierce the seal of the reservoir to obtain access to the content of the reservoir (Para 0050, lines 1-10). It has been held that rearrangement of parts of an invention involves only routine skill in the art.
Regarding claim 23, O’Conner discloses all of the elements of the invention as discussed above. O’Conner discloses that the needle can be partially within the seal (Para 0053, lines 43-47), however, is silent regarding the piercing member is in the unactuated position, the piercing member is exterior to the pierceable seal such that no portion of the pierceable seal surrounds the piercing member.
Cronenberg II teaches a drug delivery device (10, Fig 1) comprising a drug container (14, Fig 25), a pierceable seal (120, Fig 25), and a piercing member (124, Fig 25), wherein the piercing member is in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the piercing member so that no portion of the pierceable seal surrounds the piercing member as taught by Cronenberg II since Cronenberg II teaches that a piercing member spaced from the seal and one partially embedded within the pierceable seal could be used to achieve the same result of providing a means to pierce the seal of the reservoir to obtain access to the content of the reservoir (Para 0050, lines 1-10).  It has been held that rearrangement of parts of an invention involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANTARIUS S DANIEL/Examiner, Art Unit 3783   
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783